Third District Court of Appeal
                               State of Florida

                        Opinion filed March 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0951
                      Lower Tribunal No. F98-2097A
                          ________________


                     Shawn Anthony Singletary,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

     Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel, Third
Region, and Kristen Kawass, Assistant Regional Counsel, for appellant.

    Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for appellee.


Before SCALES, LINDSEY and MILLER, JJ.

     LINDSEY, J.
     Appellant Shawn Singletary appeals a final order imposing two life

sentences following a juvenile resentencing hearing. We affirm.

     In 1999, a jury convicted Singletary of premeditated murder in the first-

degree and attempted premeditated first-degree murder for a crime he

committed when he was seventeen years old.            The judge sentenced

Singletary to life imprisonment without the possibility of parole on both

counts, but subsequently corrected his sentence for attempted murder to a

term of thirteen years imprisonment. This Court affirmed his convictions and

sentences. See Singletary v. State, 789 So. 2d 493 (Fla. 3d DCA 2001).

     Since his original sentencing, the law on juvenile sentencing evolved,

and in 2020, Singletary moved for postconviction relief and requested a

resentencing hearing pursuant to section 921.1401, Florida Statutes (2021);

Graham v. Florida, 560 U.S. 48 (2010) (holding that a life sentence without

the possibility of parole for juvenile offenders convicted of non-homicidal

crimes violates the Eighth Amendment’s prohibition on cruel and unusual

punishment); Miller v. Alabama, 567 U.S. 460 (2012) (holding that a

sentencing scheme mandating life without the possibility of parole for

juvenile offenders violates the Eighth Amendment’s prohibition on cruel and

unusual punishment); and Falcon v. State, 162 So. 3d 954 (Fla. 2015)

(holding that Miller applies retroactively), receded from on other grounds,



                                     2
Williams v. State, 242 So. 3d 280 (Fla. 2018). After a hearing, the trial court

resentenced Singletary to life imprisonment for both counts, to run

concurrently, with the entitlement to judicial review after 25 years pursuant

to section 921.1402(2)(a), (b), Florida Statutes (2021). Singletary timely

appealed.

      “The trial court’s findings of fact on the statutory factors listed in section

921.1401 are reviewed for the existence of competent, substantial evidence

in the record.” Hernandez v. State, 325 So. 3d 82, 86 (Fla. 3d DCA 2018).

A claim arguing a denial of due process, a constitutional question, is

reviewed de novo. Abel v. State, 250 So. 3d 698, 700 (Fla. 4th DCA 2018).

But we review unpreserved due process claims for fundamental error. See

Gerali v. State, 50 So. 3d 727, 729 (Fla. 5th DCA 2010).

      On appeal, Singletary challenges his sentence on three grounds. First,

he argues that the resentencing order is not supported by competent,

substantial evidence.     Second, he argues that he was deprived of due

process because the trial court’s improper comments demonstrated bias.

Lastly, he argues that his sentence runs afoul of Alleyne v. United States,

570 U.S. 99 (2013).      We affirm the first two arguments without further

discussion and write only to address the third issue.




                                         3
      In Alleyne, the Supreme Court held that any increase in an offense’s

mandatory minimum is an “element” that “must be submitted to the jury and

found beyond a reasonable doubt.” Id. at 108. Relevant here, juvenile

offenders convicted of first-degree premeditated murder and attempted

murder are subject to an enhanced penalty if they were found to have

“actually killed, intended to kill, or attempted to kill the victim.”         §§

775.082(1)(b), (3)(a)5. Our highest court has held that, in accordance with

Alleyne, a defendant is entitled to have a jury determine whether they

actually killed, intended to kill, or attempted to kill the victim. Williams, 242

So. 3d at 288.

      Singletary argues that there is no such jury finding here because he

was charged as a principal. But the jury found Singletary guilty of first-

degree murder and attempted first-degree murder “as charged.” And the

charging document explicitly includes premeditation language for both

counts. “Therefore, the finding of intent to kill was ‘inherent’ in the guilty

verdict. See Williams, 242 So. 3d at 289 (holding that general verdict of first-

degree murder did not constitute a jury finding of intent that would support a

sentence under section 775.082(1)(b)(1) but recognizing that ‘a finding of

intent to kill would have been inherent in a guilty verdict as to first-degree

premeditated murder’); see also Robinson v. State, 256 So. 3d 217, 218 n.1



                                       4
(Fla. 5th DCA 2018) (rejecting similar challenge to defendant’s sentence

because he was charged only with first-degree premeditated murder and ‘so

the jury’s guilty verdict contain[ed] an inherent unambiguous finding of intent

to kill’).” Bailey v. State, 277 So. 3d 173, 176 (Fla. 2d DCA) (alteration in

original).

      Affirmed.




                                      5